Case 20-43597          Doc 1785       Filed 06/11/21 Entered 06/11/21 11:55:09                  Main Document
                                                 Pg 1 of 24


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

                                                      §       Chapter 11
 In re:                                               §
                                                      §       Case No. 20-43597-399
 BRIGGS & STRATTON                                    §
 CORPORATION, et al.,                                 §       (Jointly Administered)
                                                      §
                    Debtors.                          §       Related Docket No. 1707

                  ORDER SUSTAINING THE PLAN ADMINISTRATOR’S
             SEVENTEENTH OMNIBUS OBJECTION TO CLAIMS ON GROUNDS
                       THAT SUCH CLAIMS ARE LATE FILED

                    Upon the objection (the “Objection”)1 of the Plan Administrator in the above-

 captioned chapter 11 cases for entry of an order pursuant to section 502(b) of the Bankruptcy Code,

 Bankruptcy Rule 3007, and Local Rule 3007(C) disallowing the claims listed on Schedule 1

 attached hereto and as more fully set forth in the Objection; and upon the Declaration of Alan D.

 Halperin In Support of Plan Administrator’s Seventeenth Omnibus Objection to Claims on

 Grounds that Such Claims are Late Filed (attached to the Objection as Exhibit B); and this Court

 having jurisdiction to consider the Objection and the relief requested therein pursuant to 28 U.S.C.

 §§ 157 and 1334; and consideration of the Objection and the requested relief being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; and the Plan Administrator having represented that

 adequate and proper notice of the Objection has been given in accordance with the Omnibus

 Objection Procedures; and that no other or further notice need be given; and this Court having

 reviewed the Objection; and this Court having held a hearing to consider the relief requested in the




 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Objection.



                                                          1
Case 20-43597        Doc 1785     Filed 06/11/21 Entered 06/11/21 11:55:09              Main Document
                                             Pg 2 of 24


 Objection; and this Court having determined that the legal and factual bases set forth in the

 Objection establish just cause for the relief granted herein; and it appearing that the relief requested

 in the Objection is in the best interests of the Plan Administrator and creditors; and upon all of the

 proceedings had before this Court and after due deliberation and sufficient cause appearing

 therefor; and for the reasons set forth on the record, it is hereby ORDERED that the Objection

 is SUSTAINED in that:

                1.      Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007,

 each Late Filed Claim listed on Schedule 1 annexed hereto, under the heading “Claims to be

 Disallowed” is disallowed.

                2.      The terms and conditions of this Order are effective immediately upon

 entry.

                3.      Nothing contained in the Objection or this Order is intended to be or shall

 be deemed as (i) an admission as to the validity of any claim against the Debtors or the Wind-

 Down Estates, (ii) a waiver of rights to dispute the amount of, basis for, or validity of any claim,

 (iii) a waiver of rights under the Bankruptcy Code or any other applicable nonbankruptcy law,

 (iv) an agreement or obligation to pay any claims, (v) a waiver of any claims or causes of action

 which may exist against any creditor or interest holder, or (vi) an approval, assumption, adoption,

 or rejection of any agreement, contract, lease, program, or policy under section 365 of the

 Bankruptcy Code.

                4.      The Plan Administrator is authorized to take all actions necessary or

 appropriate to carry out the relief granted in this Order.




                                                    2
Case 20-43597        Doc 1785   Filed 06/11/21 Entered 06/11/21 11:55:09            Main Document
                                           Pg 3 of 24


                5.      Not later than two (2) business days after the date of this Order, the Plan

 Administrator shall serve a copy of the Order and shall file a certificate of service no later than

 twenty-four (24) hours after service.


 DATED: June 11, 2021
 St. Louis, Missouri                                       Barry S. Schermer
 cke                                                       United States Bankruptcy Judge




                                                 3
Case 20-43597    Doc 1785     Filed 06/11/21 Entered 06/11/21 11:55:09   Main Document
                                         Pg 4 of 24


 Order Prepared By:

 Robert E. Eggmann, #37374MO
 Christopher J. Lawhorn, #45713MO
 Thomas H. Riske, #61838MO
 CARMODY MACDONALD P.C.
 120 S. Central Avenue, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 854-8600
 Facsimile: (314) 854-8660
 Email: ree@carmodymacdonald.com
        cjl@carmodymacdonald.com
        thr@carmodymacdonald.com

 Local Counsel to the Plan Administrator

 -and-

 HALPERIN BATTAGLIA BENZIJA LLP
 Julie Dyas Goldberg
 Matthew Murray
 40 Wall Street, 37th Floor
 New York, New York 10005
 Telephone: (212) 765-9100
 Email: jgoldberg@halperinlaw.net
        mmurray@halperinlaw.net

 Counsel to the Plan Administrator
Case 20-43597   Doc 1785   Filed 06/11/21 Entered 06/11/21 11:55:09   Main Document
                                      Pg 5 of 24


                                     Schedule 1

                            Schedule of Late Filed Claims
                                               Case 20-43597                            Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                        Main Document
                                                                                                                                Pg 6 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                          Claim to be
No.     Claimant Name                      Claimant Address                    Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
 1 121 Disposal Company, LLC 400 Century Park South, Suite 224                   20-43597    Briggs & Stratton Corporation   10/12/2020      1926                        $0.00            $0.00              $0.00      $11,153.07     $11,153.07 Claim 1926 is late filed. Received by claims agent 10/12/2020;
                             Birmingham, AL 35226                                                                                                                                                                                                 general bar date was October 7, 2020.




 2   Active Exhaust Corp         1865 Birchmount Rd Toronto, ON M1P 2J5         20-43597     Briggs & Stratton Corporation   11/24/2020      2502                        $0.00     $6,928.20                 $0.00           $0.00      $6,928.20 Claim 2502 is late filed. Received by claims agent 11/24/2020;
                                 Canada                                                                                                                                                                                                           general bar date was October 7, 2020.




 3   Acuity Foam LLC             N88W13901 Main St.                             20-43597     Briggs & Stratton Corporation   11/11/2020      2418                        $0.00            $0.00              $0.00      $17,957.34     $17,957.34 Claim 2418 is late filed. Received by claims agent 11/11/2020;
                                 Menomonee Falls, WI 53051                                                                                                                                                                                        general bar date was October 7, 2020.




 4   Airgas USA LLC              2015 Vaughn Road, Building 400                 20-43597     Briggs & Stratton Corporation   10/14/2020      2167                        $0.00            $0.00              $0.00      $19,352.53     $19,352.53 Claim 2167 is late filed. Received by claims agent 10/14/2020;
                                 Kennesaw, GA 30144                                                                                                                                                                                               general bar date was October 7, 2020.




 5   Alba Consulting LLC         5540 S 44Th St                                 20-43597     Briggs & Stratton Corporation   10/14/2020      2179                        $0.00            $0.00              $0.00      $26,631.36     $26,631.36 Claim 2179 is late filed. Received by claims agent 10/14/2020;
                                 Milwaukee, WI 53220-5203                                                                                                                                                                                         general bar date was October 7, 2020.




 6   Amran Inc                   12320 Cardinal Mdw Ste 100 Sugar Land, TX      20-43597     Briggs & Stratton Corporation   11/23/2020      2500                        $0.00            $0.00              $0.00       $5,427.00      $5,427.00 Claim 2500 is late filed. Received by claims agent 11/23/2020;
                                 77478-6236                                                                                                                                                                                                       general bar date was October 7, 2020.




 7   Anastasia Vellas            73 Gordon Court Bradford, ON L3Z 2C6 Canada    20-43597     Briggs & Stratton Corporation    2/17/2021      2577                        $0.00            $0.00              $0.00          $82.62         $82.62 Claim 2577 is late filed. Received by claims agent 02/17/2021;
                                                                                                                                                                                                                                                  general bar date was October 7, 2020.




 8   Anthony P. Sims             1020 Worthington Road                          20-43597     Briggs & Stratton Corporation    11/9/2020      2452                        $0.00            $0.00              $0.00          $84.13         $84.13 Claim 2452 is late filed. Received by claims agent 11/09/2020;
                                 Owensboro, KY 42301                                                                                                                                                                                              general bar date was October 7, 2020.




 9   ARC                         3413 Nottingham Dr                             20-43597     Briggs & Stratton Corporation   11/10/2020      2443                        $0.00            $0.00              $0.00       $5,059.35      $5,059.35 Claim 2443 is late filed. Received by claims agent 11/10/2020;
                                 Denton, TX 76209-1282                                                                                                                                                                                            general bar date was October 7, 2020.




                                                                                                                                                        Page 1 of 19
                                                 Case 20-43597                            Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                        Main Document
                                                                                                                                  Pg 7 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                            Claim to be
No.      Claimant Name                         Claimant Address                  Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
10 Arizona Sport Shirts, Inc     100 Gasoline Alley, Suite Az Indianapolis, IN     20-43597    Briggs & Stratton Corporation   11/17/2020      2466                        $0.00            $0.00              $0.00       $8,968.55      $8,968.55 Claim 2466 is late filed. Received by claims agent 11/17/2020;
                                 46222                                                                                                                                                                                                              general bar date was October 7, 2020.




 11 Assembly Automation          1849 Business Center Dr Duarte, CA 91010-        20-43597     Briggs & Stratton Corporation   10/27/2020      2290                        $0.00            $0.00              $0.00         $330.00        $330.00 Claim 2290 is late filed. Received by claims agent 10/27/2020;
    Industries                   2902                                                                                                                                                                                                               general bar date was October 7, 2020.




 12 Associated Industries LLC    S. 88 W. 23145 Wynn Dr Big Bend, WI 53103-       20-43597     Briggs & Stratton Corporation    11/6/2020      2409                        $0.00            $0.00              $0.00     $142,212.50    $142,212.50 Claim 2409 is late filed. Received by claims agent 11/06/2020;
                                 9756                                                                                                                                                                                                               general bar date was October 7, 2020.




 13 Benjamins Landscaping Co 105 Tilden Street                                    20-43597     Briggs & Stratton Corporation   10/14/2020      2166                        $0.00            $0.00              $0.00       $7,167.95      $7,167.95 Claim 2166 is late filed. Received by claims agent 10/14/2020;
                             Holdrege, NE 68949                                                                                                                                                                                                     general bar date was October 7, 2020.




 14 Benjamins Landscaping Co 105 Tilden Street                                    20-43597     Briggs & Stratton Corporation   10/15/2020      2268                        $0.00            $0.00              $0.00       $7,167.95      $7,167.95 Claim 2268 is late filed. Received by claims agent 10/15/2020;
                             Holdrege, NE 68949                                                                                                                                                                                                     general bar date was October 7, 2020.




 15 Betty Schneider              527 S 3rd Ave                                    20-43597     Briggs & Stratton Corporation   10/21/2020      2256                        $0.00            $0.00              $0.00       $6,000.00      $6,000.00 Claim 2256 is late filed. Received by claims agent 10/21/2020;
                                 West Bend, WI 53095-4019                                                                                                                                                                                           general bar date was October 7, 2020.




 16 Bosello High Technology Srl Via San Bernardo 25/27 Cassano Magnago, VV        20-43597     Briggs & Stratton Corporation   10/23/2020      2334                        $0.00    $10,305.10                 $0.00           $0.00     $10,305.10 Claim 2334 is late filed. Received by claims agent 10/23/2020;
                                21012 Italy                                                                                                                                                                                                         general bar date was October 7, 2020.




 17 Bossard North America Inc 6521 Production Dr                                  20-43597     Briggs & Stratton Corporation   10/20/2020      2257                        $0.00            $0.00              $0.00      $75,864.77     $75,864.77 Claim 2257 is late filed. Received by claims agent 10/20/2020;
                              Cedar Falls, IA 50613-7433                                                                                                                                                                                            general bar date was October 7, 2020.




 18 Brent Kenneth LaPonsey       10377 W. Mt Morris Rd Flushing, MI 48433         20-43597     Briggs & Stratton Corporation   11/24/2020      2503                        $0.00    $10,000.00                 $0.00           $0.00     $10,000.00 Claim 2503 is late filed. Received by claims agent 11/24/2020;
                                                                                                                                                                                                                                                    general bar date was October 7, 2020.




                                                                                                                                                          Page 2 of 19
                                                Case 20-43597                         Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                      Main Document
                                                                                                                                Pg 8 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                        Claim to be
No.      Claimant Name                          Claimant Address             Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
19 Brent Michael Cole            1616 Hillside Ave Ft Wayne, IN 46805          20-43597    Briggs & Stratton Corporation     3/8/2021      2580                        $0.00            $0.00              $0.00       $2,106.95      $2,106.95 Claim 2580 is late filed. Received by claims agent 03/08/2021;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




 20 Brian Tordik                 11100 W Janesville Rd Unit 104               20-43597     Briggs & Stratton Corporation    11/4/2020      2411                        $0.00            $0.00              $0.00       $3,268.25      $3,268.25 Claim 2411 is late filed. Received by claims agent 11/04/2020;
                                 Hales Corners, WI 53130                                                                                                                                                                                        general bar date was October 7, 2020.




 21 Central Fire & Safefty       2620 Highway 30 E                            20-43598     Allmand Bros., Inc.             10/27/2020       70                         $0.00       $663.40                 $0.00           $0.00        $663.40 Claim 70 is late filed. Received by claims agent 10/27/2020;
                                 Kearney, NE 68847-9707                                                                                                                                                                                         general bar date was October 7, 2020.




 22 Chemco Manufacturing         4810 70th Avenue                             20-10575     Billy Goat Industries, Inc.     11/10/2020      116                         $0.00            $0.00              $0.00       $1,060.49      $1,060.49 Claim 116 is late filed. Received by claims agent 11/10/2020;
    Company                      Kenosha, WI 53144                                                                                                                                                                                              general bar date was October 7, 2020.




 23 CHS, Inc.                    Timothy Lewis 5500 Cenex Drive               20-43598     Allmand Bros., Inc.             10/20/2020       65                       $377.59            $0.00              $0.00         $147.84        $525.43 Claim 65 is late filed. Received by claims agent 10/20/2020;
                                 Inver Grove Heights, MN 55077                                                                                                                                                                                  general bar date was October 7, 2020.




 24 City of Wauwatosa            7725 W North Ave Milwaukee, WI 53213-1720    20-43597     Briggs & Stratton Corporation    1/22/2021      2563                        $0.00            $0.00              $0.00     $110,068.06    $110,068.06 Claim 2563 is late filed. Received by claims agent 01/22/2021;
                                                                                                                                                                                                                                                governmental administrative expense bar date was January 19,
                                                                                                                                                                                                                                                2021.




 25 Claude Bernard               W209 N13433 Robinhood Dr Richfield, WI       20-43597     Briggs & Stratton Corporation   11/24/2020      2504                        $0.00            $0.00              $0.00           $0.00          $0.00 Claim 2504 is late filed. Received by claims agent 11/24/2020;
                                 53076                                                                                                                                                                                                          general bar date was October 7, 2020.




 26 Colonial Chemical            c/o Colonial Group Inc 101 North Lathrop     20-43597     Briggs & Stratton Corporation    10/8/2020      1922                        $0.00            $0.00              $0.00         $390.00        $390.00 Claim 1922 is late filed. Received by claims agent 10/08/2020;
    Solutions Inc                Avenue Savannah, GA 31415                                                                                                                                                                                      general bar date was October 7, 2020.




 27 Colonial Chemical            c/o Colonial Group Inc PO Box 576            20-43597     Briggs & Stratton Corporation   11/13/2020      2470                        $0.00       $130.00                 $0.00           $0.00        $130.00 Claim 2470 is late filed. Received by claims agent 11/13/2020;
    Solutions, Inc.              Savannah, GA 31402-0576                                                                                                                                                                                        general bar date was October 7, 2020. Claim 2470 was asserted
                                                                                                                                                                                                                                                on an administrative claim form but relates solely to a pre-
                                                                                                                                                                                                                                                petition claim subject to the general bar date.




                                                                                                                                                      Page 3 of 19
                                                Case 20-43597                              Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                        Main Document
                                                                                                                                   Pg 9 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                             Claim to be
No.       Claimant Name                       Claimant Address                    Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
28 Colonial Fuel and Lubricant c/o Colonial Group Inc 101 North Lathrop             20-43597    Briggs & Stratton Corporation    10/8/2020      1923                        $0.00            $0.00              $0.00       $6,419.76      $6,419.76 Claim 1923 is late filed. Received by claims agent 10/08/2020;
    Services                   Avenue Savannah, GA 31415                                                                                                                                                                                             general bar date was October 7, 2020.




 29 Colonial Fuel and Lubricant c/o Colonial Group Inc PO Box 576                  20-43597     Briggs & Stratton Corporation   11/13/2020      2468                        $0.00     $6,080.80                 $0.00           $0.00      $6,080.80 Claim 2468 is late filed. Received by claims agent 11/13/2020;
    Services, Inc.              Savannah, GA 31402-0576                                                                                                                                                                                              general bar date was October 7, 2020. Claim 2468 was asserted
                                                                                                                                                                                                                                                     on an administrative claim form but relates solely to a pre-
                                                                                                                                                                                                                                                     petition claim subject to the general bar date.




 30 Control Solutions LLC        Attn D Majcen 2520 Diehl Road                     20-43597     Briggs & Stratton Corporation    11/2/2020      2315                        $0.00            $0.00              $0.00       $2,000.00      $2,000.00 Claim 2315 is late filed. Received by claims agent 11/02/2020;
                                 Aurora, IL 60502                                                                                                                                                                                                    general bar date was October 7, 2020.




 31 Cortec Corporation           4119 White Bear Pkwy Saint Paul, MN 55110-        20-43597     Briggs & Stratton Corporation   10/13/2020      2163                        $0.00    $47,938.56                 $0.00     $113,467.80    $161,406.36 Claim 2163 is late filed. Received by claims agent 10/13/2020;
                                 7634                                                                                                                                                                                                                general bar date was October 7, 2020.




 32 Crane Production Systems, N22W22931 Nancys Ct Suite 1 Waukesha, WI             20-43597     Briggs & Stratton Corporation    2/17/2021      2576                        $0.00            $0.00              $0.00       $1,895.95      $1,895.95 Claim 2576 is late filed. Received by claims agent 02/17/2021;
    Corp.                     53186                                                                                                                                                                                                                  general bar date was October 7, 2020.




 33 CRK Holdings LLC             Rhopal Fabricated Products 1819 Industrial        20-43597     Briggs & Stratton Corporation   10/27/2020      2351                        $0.00            $0.00              $0.00      $11,260.79     $11,260.79 Claim 2351 is late filed. Received by claims agent 10/27/2020;
                                 Drive                                                                                                                                                                                                               general bar date was October 7, 2020.
                                 Libertyville, IL 60048




 34 CSA America Testing &        8501 E Pleasant Valley Rd Cleveland, OH 44131-    20-43597     Briggs & Stratton Corporation    2/17/2021      2575                        $0.00            $0.00              $0.00      $20,902.05     $20,902.05 Claim 2575 is late filed. Received by claims agent 02/17/2021;
    Certification LLC            5516                                                                                                                                                                                                                general bar date was October 7, 2020.




 35 Danfoss Power Solutions      Attn Kelli Wynja                                  20-43597     Briggs & Stratton Corporation   10/26/2020      2345                        $0.00     $4,098.40                 $0.00       $2,156.51      $6,254.91 Claim 2345 is late filed. Received by claims agent 10/26/2020;
    (US) Company                 Danfoss Power Solutions 2800 E. 13th St                                                                                                                                                                             general bar date was October 7, 2020.
                                 Ames, IA 50010




 36 Davis Machine Works of       1318 Lee Road 42                                  20-43597     Briggs & Stratton Corporation    11/2/2020      2372                        $0.00     $1,715.00                 $0.00           $0.00      $1,715.00 Claim 2372 is late filed. Received by claims agent 11/02/2020;
    Opelika                      Opelika, AL 36804-2034                                                                                                                                                                                              general bar date was October 7, 2020.




                                                                                                                                                           Page 4 of 19
                                                Case 20-43597                           Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                      Main Document
                                                                                                                               Pg 10 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                          Claim to be
No.     Claimant Name                           Claimant Address               Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.         Priority           Unsecured        Total                       Basis for Proposed Disallowance
37 De Amertek Corporation        Robert K. Naumann, P.C. 50 Turner Ave., Ste     20-43597    Briggs & Stratton Corporation   10/16/2020      2270                        $0.00    $112,724.63              $0.00           $0.00    $112,724.63 Claim 2270 is late filed. Received by claims agent 10/16/2020;
                                 200                                                                                                                                                                                                            general bar date was October 7, 2020.
                                 Elk Grove Village, IL 60007




 38 Debra A Pavletich            1255 Jewel St                                  20-43597     Briggs & Stratton Corporation   10/16/2020      2172                        $0.00         $0.00               $0.00      $68,512.69     $68,512.69 Claim 2172 is late filed. Received by claims agent 10/16/2020;
                                 Brookfield, WI 53005                                                                                                                                                                                           general bar date was October 7, 2020.




 39 Debra L. Ballman             W4020 State Rd 106 Fort Atkinson, WI 53538     20-43597     Briggs & Stratton Corporation   10/27/2020      2355                        $0.00         $0.00               $0.00           $0.00          $0.00 Claim 2355 is late filed. Received by claims agent 10/27/2020;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




 40 Donna Klumb                  N168W21700 Main St, Lot 273                    20-43597     Briggs & Stratton Corporation    11/3/2020      2371                        $0.00         $0.00               $0.00       $6,000.00      $6,000.00 Claim 2371 is late filed. Received by claims agent 11/03/2020;
                                 Jackson, WI 53037                                                                                                                                                                                              general bar date was October 7, 2020.




 41 Donnie Mills                 26003 St Mathews Ch. Rd. Metter, GA 30439      20-43597     Briggs & Stratton Corporation    10/9/2020      2177                        $0.00         $0.00       $4,526.22               $0.00      $4,526.22 Claim 2177 is late filed. Received by claims agent 10/09/2020;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




 42 Dorothy M Litscher           2025 S 124Th St                                20-43597     Briggs & Stratton Corporation   11/30/2020      2508                        $0.00         $0.00               $0.00           $0.00          $0.00 Claim 2508 is late filed. Received by claims agent 11/30/2020;
                                 New Berlin, WI 53151-2634                                                                                                                                                                                      general bar date was October 7, 2020.




 43 Dualite Sales & Service      One Dualite Lane Williamsburg, OH 45176        20-43597     Briggs & Stratton Corporation    12/2/2020      2511                        $0.00         $0.00               $0.00         $457.75        $457.75 Claim 2511 is late filed. Received by claims agent 12/02/2020;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




 44 Dy Kast Supply & Equip       1382 Lear Industrial Pkwy Avon, OH 44011-      20-43597     Briggs & Stratton Corporation   11/20/2020      2505                        $0.00         $0.00               $0.00       $2,330.00      $2,330.00 Claim 2505 is late filed. Received by claims agent 11/20/2020;
                                 1368                                                                                                                                                                                                           general bar date was October 7, 2020.




 45 Eleanor Schwark              700 Quinlan Dr Apt 241                         20-43597     Briggs & Stratton Corporation   11/23/2020      2494                        $0.00         $0.00               $0.00       $6,000.00      $6,000.00 Claim 2494 is late filed. Received by claims agent 11/23/2020;
                                 Pewaukee, WI 53072-1830                                                                                                                                                                                        general bar date was October 7, 2020.




                                                                                                                                                        Page 5 of 19
                                                 Case 20-43597                            Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                        Main Document
                                                                                                                                 Pg 11 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                            Claim to be
No.      Claimant Name                          Claimant Address                 Case Number           Debtor Name             Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                        Basis for Proposed Disallowance
46 Endries International Inc     714 W Ryan St                                     20-43598    Allmand Bros., Inc.              10/9/2020       62                         $0.00            $0.00              $0.00       $5,945.38      $5,945.38 Claim 62 is late filed. Received by claims agent 10/09/2020;
                                 Brillion, WI 54110-1045                                                                                                                                                                                            general bar date was October 7, 2020.




 47 Endries International Inc    714 W Ryan St                                    20-43597     Briggs & Stratton Corporation   10/13/2020      2182                        $0.00            $0.00              $0.00         $490.00        $490.00 Claim 2182 is late filed. Received by claims agent 10/13/2020;
                                 Brillion, WI 54110-1045                                                                                                                                                                                            general bar date was October 7, 2020.




 48 Engineered Lubricants Co     11525 Rock Island Ct                             20-43597     Briggs & Stratton Corporation   11/11/2020      2417                        $0.00            $0.00              $0.00         $217.90        $217.90 Claim 2417 is late filed. Received by claims agent 11/11/2020;
                                 Maryland Heights, MO 63043-3522                                                                                                                                                                                    general bar date was October 7, 2020.




 49 Enovation Controls, LLC      Attn Brent Hinds                                 20-43597     Briggs & Stratton Corporation   11/10/2020      2444                        $0.00            $0.00              $0.00       $4,541.04      $4,541.04 Claim 2444 is late filed. Received by claims agent 11/10/2020;
                                 5311 S. 122Nd East Avenue Tulsa, OK 74146                                                                                                                                                                          general bar date was October 7, 2020.




 50 Ernest J. Lawrence           c/o Jon Louis Wilson, Esq. 111 Ontario Street    20-43597     Briggs & Stratton Corporation   12/28/2020      2550                        $0.00            $0.00              $0.00     $250,000.00    $250,000.00 Claim 2550 is late filed. Received by claims agent 12/28/2020;
                                 Lockport, NY 14094                                                                                                                                                                                                 general bar date was October 7, 2020.




 51 Executive Agenda             16655 W Bluemound Rd, Suite 320                  20-43597     Briggs & Stratton Corporation   12/15/2020      2538                        $0.00            $0.00              $0.00       $4,100.00      $4,100.00 Claim 2538 is late filed. Received by claims agent 12/15/2020;
                                 Brookfield, WI 53005-5957                                                                                                                                                                                          general bar date was October 7, 2020.




 52 FedEx Transportation         Mark Wagner                                      20-43597     Briggs & Stratton Corporation   10/13/2020      2236                        $0.00            $0.00              $0.00      $19,683.37     $19,683.37 Claim 2236 is late filed. Received by claims agent 10/13/2020;
    Management                   1400 Lombardi Ave Green Bay, WI 54304                                                                                                                                                                              general bar date was October 7, 2020.




 53 Finishing and Plating        4545 68th Ave                                    20-43597     Briggs & Stratton Corporation   10/22/2020      2253                        $0.00            $0.00              $0.00       $3,443.43      $3,443.43 Claim 2253 is late filed. Received by claims agent 10/22/2020;
    Service Inc                  Kenosha, WI 53144-1765                                                                                                                                                                                             general bar date was October 7, 2020.




 54 Flex Technologies, Inc       5479 Gundy Drive                                 20-43597     Briggs & Stratton Corporation    10/8/2020      1916                        $0.00            $0.00              $0.00       $6,008.10      $6,008.10 Claim 1916 is late filed. Received by claims agent 10/08/2020;
                                 PO Box 400                                                                                                                                                                                                         general bar date was October 7, 2020.
                                 Midvale, OH 44653




                                                                                                                                                          Page 6 of 19
                                                 Case 20-43597                               Doc 1785                      Filed 06/11/21 Entered 06/11/21 11:55:09                                                                          Main Document
                                                                                                                                     Pg 12 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                                  Claim to be
No.     Claimant Name                            Claimant Address                   Case Number            Debtor Name               Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
55 Fox Valley Metrology LTD      Brian S. Gliszinski, President 3114 Medalist Dr.     20-43597    Briggs & Stratton Corporation      10/28/2020      2294                        $0.00            $0.00              $0.00       $3,072.57      $3,072.57 Claim 2294 is late filed. Received by claims agent 10/28/2020;
                                 Oshkosh, WI 54902                                                                                                                                                                                                        general bar date was October 7, 2020.




 56 Froedtert                    Workforce Health                                    20-43597     Briggs & Stratton Corporation      10/26/2020      2346                        $0.00            $0.00              $0.00       $3,920.00      $3,920.00 Claim 2346 is late filed. Received by claims agent 10/26/2020;
    Health/Workforce Health      W129 N7055 Northfield Drive Menomonee                                                                                                                                                                                    general bar date was October 7, 2020.
                                 Falls, WI 53051




 57 Fuzhou Conssin Import and 1103 Landmark Plaza 89 Wusi Road, Fuzhou               20-43598     Allmand Bros., Inc.                10/12/2020       63                         $0.00   $174,769.40                 $0.00           $0.00    $174,769.40 Claim 63 is late filed. Received by claims agent 10/12/2020;
    Export Co., Ltd.          350003, China                                                                                                                                                                                                               general bar date was October 7, 2020.




 58 Fuzhou Conssin Import and 1103 Landmark Plaza                                    20-43598     Allmand Bros., Inc.                 10/8/2020       60                         $0.00   $174,769.40                 $0.00           $0.00    $174,769.40 Claim 60 is late filed. Received by claims agent 10/08/2020;
    Export Co., Ltd.          89 Wusi Road                                                                                                                                                                                                                general bar date was October 7, 2020.
                              Fuzhou, 350003




 59 Gateway Metals Inc           9550 Watson Industrial Park Saint Louis, MO         20-43597     Briggs & Stratton Corporation      10/19/2020      2259                        $0.00            $0.00              $0.00       $1,331.04      $1,331.04 Claim 2259 is late filed. Received by claims agent 10/19/2020;
                                 63126-1525                                                                                                                                                                                                               general bar date was October 7, 2020.




 60 Georg Truebenbacher          Eibenstr 1                                          20-43599     Briggs & Stratton International,    10/8/2020       19                         $0.00            $0.00              $0.00           $0.00          $0.00 Claim 19 is late filed. Received by claims agent 10/08/2020;
                                 Friedberg Harthausen, 86316 Germany                              Inc.                                                                                                                                                    general bar date was October 7, 2020.




 61 Georg Truebenbacher          Eibenstr 1                                          20-43597     Briggs & Stratton Corporation       10/8/2020      1918                        $0.00            $0.00              $0.00           $0.00          $0.00 Claim 1918 is late filed. Received by claims agent 10/08/2020;
                                 Friedberg Harthausen, 86316 Germany                                                                                                                                                                                      general bar date was October 7, 2020.




 62 Gerald Von Rueden            489 Dailey Dr                                       20-43597     Briggs & Stratton Corporation       3/12/2021      2581                        $0.00            $0.00              $0.00       $4,495.75      $4,495.75 Claim 2581 is late filed. Received by claims agent 03/12/2021;
                                 Franklin, MA 02038                                                                                                                                                                                                       general bar date was October 7, 2020.




 63 Government Employees         GEICO Marine Insurance Company 5323 Port            20-43597     Briggs & Stratton Corporation       11/3/2020      2317                        $0.00            $0.00              $0.00      $22,100.00     $22,100.00 Claim 2317 is late filed. Received by claims agent 11/03/2020;
    Insurance Company            Royal Road                                                                                                                                                                                                               general bar date was October 7, 2020.
    Marine (GEICO Marine)        Springfield, VA 22151




                                                                                                                                                                Page 7 of 19
                                                 Case 20-43597                             Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                   Main Document
                                                                                                                                    Pg 13 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                             Claim to be
No.       Claimant Name                     Claimant Address                      Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.        Priority           Unsecured        Total                       Basis for Proposed Disallowance
64 Gromax Precision Die &        W185N11474 Whitney Dr Germantown, WI               20-43597    Briggs & Stratton Corporation    11/9/2020      2434                        $0.00       $210.00              $0.00         $210.00        $420.00 Claim 2434 is late filed. Received by claims agent 11/09/2020;
    Mfg., Inc.                   53022                                                                                                                                                                                                            general bar date was October 7, 2020.




 65 Gt Midwest                   2202 S West St Wichita, KS 67213                  20-10575     Billy Goat Industries, Inc.     10/27/2020      112                         $0.00         $0.00              $0.00       $3,808.50      $3,808.50 Claim 112 is late filed. Received by claims agent 10/27/2020;
                                                                                                                                                                                                                                                  general bar date was October 7, 2020.




 66 Guardian Industries Inc.     300 Highway 212 Michigan City, IN 46360           20-10575     Billy Goat Industries, Inc.     10/13/2020      107                         $0.00         $0.00              $0.00       $1,522.18      $1,522.18 Claim 107 is late filed. Received by claims agent 10/13/2020;
                                                                                                                                                                                                                                                  general bar date was October 7, 2020.




 67 H3C Plus Pty Ltd             901/ 196A Stacey Street Bankstown, NSW            20-43597     Briggs & Stratton Corporation   10/23/2020      2335                        $0.00         $0.00              $0.00      $53,540.52     $53,540.52 Claim 2335 is late filed. Received by claims agent 10/23/2020;
                                 2200 Australia                                                                                                                                                                                                   general bar date was October 7, 2020.




 68 Harris Oil Company, LLC      Greg Hughes 113 Lisa Drive                        20-43597     Briggs & Stratton Corporation   10/27/2020      2336                        $0.00         $0.00              $0.00      $35,000.00     $35,000.00 Claim 2336 is late filed. Received by claims agent 10/27/2020;
                                 Mt. Dora, FL 32757                                                                                                                                                                                               general bar date was October 7, 2020.




 69 Harris Oil Company, LLC      Bonnie Trumbetic                                  20-43597     Briggs & Stratton Corporation    11/2/2020      2317                        $0.00         $0.00              $0.00      $22,100.00     $22,100.00 Claim 2317 is late filed. Received by claims agent 11/02/2020;
                                 Geico Marine - Liability Unit, Mi Claims Claim                                                                                                                                                                   general bar date was October 7, 2020.
                                 No. 19Bsp00598
                                 5323 Port Royal Rd Springfield, VA 22151




 70 Hb Performance Systems       5800 W Donges Bay Rd Mequon, WI 53092-            20-43597     Briggs & Stratton Corporation   10/14/2020      2184                        $0.00         $0.00              $0.00       $2,368.78      $2,368.78 Claim 2184 is late filed. Received by claims agent 10/14/2020;
    Inc                          4429                                                                                                                                                                                                             general bar date was October 7, 2020.




 71 Hercules OEM                 12121 Nicollet Ave S Burnsville, MN 55337-        20-43597     Briggs & Stratton Corporation   11/19/2020      2506                        $0.00    $18,134.56              $0.00      $27,540.01     $45,674.57 Claim 2506 is late filed. Received by claims agent 11/19/2020;
                                 1648                                                                                                                                                                                                             general bar date was October 7, 2020.




 72 High Point Preferred         Britt, Riehl and Spudic, P.C. 58 W Main Street    20-43597     Briggs & Stratton Corporation    11/9/2020      2431                        $0.00         $0.00              $0.00           $0.00          $0.00 Claim 2431 is late filed. Received by claims agent 11/09/2020;
    Insurance a/s/o Milnes       Freehold, NJ 07728                                                                                                                                                                                               general bar date was October 7, 2020.




                                                                                                                                                           Page 8 of 19
                                                Case 20-43597                        Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                      Main Document
                                                                                                                              Pg 14 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                       Claim to be
No.     Claimant Name                           Claimant Address            Case Number            Debtor Name            Date Filed   Disallowed              Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
73 Hyde, Love & Overby, LLC      Kent O. Hyde                                 20-43597    Briggs & Stratton Corporation   10/30/2020      2297                        $0.00            $0.00              $0.00         $650.00        $650.00 Claim 2297 is late filed. Received by claims agent 10/30/2020;
                                 1121 South Glenstone                                                                                                                                                                                          general bar date was October 7, 2020.
                                 Springfield, MO 65804




 74 Igus Inc                     257 Ferris Ave                              20-10575     Billy Goat Industries, Inc.      11/2/2020      115                         $0.00            $0.00              $0.00       $5,530.93      $5,530.93 Claim 115 is late filed. Received by claims agent 11/02/2020;
                                 Rumford, RI 02916-1033                                                                                                                                                                                        general bar date was October 7, 2020.




 75 IHS Global Inc               15 Inverness Way E Englewood, CO 80112      20-43597     Briggs & Stratton Corporation     2/9/2021      2569                        $0.00            $0.00              $0.00         $648.98        $648.98 Claim 2569 is late filed. Received by claims agent 02/09/2021;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




 76 Institute for Corporate      Michele DeGabriele 411 First Ave S. #403    20-43597     Briggs & Stratton Corporation   11/24/2020      2521                        $0.00            $0.00              $0.00      $15,242.50     $15,242.50 Claim 2521 is late filed. Received by claims agent 11/24/2020;
    Productivity, Inc.           Seattle, WA 98104                                                                                                                                                                                             general bar date was October 7, 2020.




 77 James J Dehn                 17830 Lisa Ln                               20-43597     Briggs & Stratton Corporation   11/19/2020      2465                        $0.00     $3,000.00                 $0.00           $0.00      $3,000.00 Claim 2465 is late filed. Received by claims agent 11/19/2020;
                                 Brookfield, WI 53045                                                                                                                                                                                          general bar date was October 7, 2020.




 78 James S Pavletich            1255 Jewel St                               20-43597     Briggs & Stratton Corporation   10/16/2020      2173                        $0.00            $0.00              $0.00      $70,667.37     $70,667.37 Claim 2173 is late filed. Received by claims agent 10/16/2020;
                                 Brookfield, WI 53005                                                                                                                                                                                          general bar date was October 7, 2020.




 79 Jd Laser Inc                 1711 Innovation Way                         20-43597     Briggs & Stratton Corporation   12/10/2020      2529                        $0.00            $0.00              $0.00      $23,452.00     $23,452.00 Claim 2529 is late filed. Received by claims agent 12/10/2020;
                                 Hartford, WI 53027-9083                                                                                                                                                                                       general bar date was October 7, 2020.




 80 Jean M Hartmann              7015 River Hammock Drive #203               20-43597     Briggs & Stratton Corporation   11/22/2020      2482                        $0.00            $0.00              $0.00      $31,156.00     $31,156.00 Claim 2482 is late filed. Received by claims agent 11/22/2020;
                                 Bradenton, FL 34212                                                                                                                                                                                           general bar date was October 7, 2020.




 81 Jodi M. Esch Cust Calla      Jodi M Esch 4118 Lee Circle                 20-43597     Briggs & Stratton Corporation    11/2/2020      2387                        $0.00            $0.00              $0.00           $0.00          $0.00 Claim 2387 is late filed. Received by claims agent 11/02/2020;
    Marie Esch                   Waterford, WI 53185-3848                                                                                                                                                                                      general bar date was October 7, 2020.




                                                                                                                                                     Page 9 of 19
                                                Case 20-43597                            Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                  Main Document
                                                                                                                                Pg 15 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                           Claim to be
No.      Claimant Name                       Claimant Address                   Case Number            Debtor Name            Date Filed   Disallowed          Secured         Admin.           Priority        Unsecured        Total                       Basis for Proposed Disallowance
82 John Kappers                  W1387 Stokdyk & Ingelse Rd Oostburg, WI          20-43597    Briggs & Stratton Corporation   10/13/2020      2185                    $0.00             $0.00       $3,000.00           $0.00      $3,000.00 Claim 2185 is late filed. Received by claims agent 10/13/2020;
                                 53070                                                                                                                                                                                                       general bar date was October 7, 2020.




 83 John N Williams              PO Box 294                                      20-43597     Briggs & Stratton Corporation    10/9/2020      2196                     $0.00            $0.00          $0.00            $0.00          $0.00 Claim 2196 is late filed. Received by claims agent 10/09/2020;
                                 Greenville, MO 63944                                                                                                                                                                                        general bar date was October 7, 2020.




 84 Johnson, Jonathan            300 Johnson St Apt 20                           20-43597     Briggs & Stratton Corporation   11/10/2020      2445                     $0.00            $0.00          $0.00            $0.00          $0.00 Claim 2445 is late filed. Received by claims agent 11/10/2020;
                                 Statesboro, GA 30458                                                                                                                                                                                        general bar date was October 7, 2020.




 85 Johnston Industrial Supply 2276 S Westwood Blvd Poplar Bluff, MO             20-43597     Briggs & Stratton Corporation   11/10/2020      2446                     $0.00     $1,625.65             $0.00        $8,425.99     $10,051.64 Claim 2446 is late filed. Received by claims agent 11/10/2020;
                               63901-6114                                                                                                                                                                                                    general bar date was October 7, 2020.




 86 Jones Plastic And            2410 Plantside Dr                               20-43597     Briggs & Stratton Corporation   10/13/2020      2001               $425,701.00    $73,210.90             $0.00            $0.00    $498,911.90 Claim 2001 is late filed. Received by claims agent 10/13/2020;
    Engineering Co LLC           Louisville, KY 40299-2528                                                                                                                                                                                   general bar date was October 7, 2020. Note: claimant also
                                                                                                                                                                                                                                             timely filed a claim on October 7, 2020, which the claim filed on
                                                                                                                                                                                                                                             10/13/2020 duplicates and that is also referenced on KCC’s
                                                                                                                                                                                                                                             claims register as Claim 2001. For the avoidance of doubt, the
                                                                                                                                                                                                                                             Plan Administrator does not seek to disallow the October 7,
                                                                                                                                                                                                                                             2020 timely filed claim, but reserves the right to object on
                                                                                                                                                                                                                                             other bases, as applicable.
 87 Josephine Turner             6808 Tarpon Springs Ct Las Vegas, NV 89131      20-43597     Briggs & Stratton Corporation   10/28/2020      2327                     $0.00            $0.00          $0.00            $0.00          $0.00 Claim 2327 is late filed. Received by claims agent 10/28/2020;
                                                                                                                                                                                                                                             general bar date was October 7, 2020.




 88 Kramer Family Vision         225 Physicians Park Ste 107 Poplar Bluff, MO    20-43597     Briggs & Stratton Corporation   12/31/2020      2542                     $0.00            $0.00          $0.00        $1,579.00      $1,579.00 Claim 2542 is late filed. Received by claims agent 12/31/2020;
                                 63901-3918                                                                                                                                                                                                  general bar date was October 7, 2020.




 89 Kulicke and Soffa            1005 Virginia Drive                             20-43597     Briggs & Stratton Corporation   11/17/2020      2478                     $0.00       $810.00             $0.00       $25,000.00     $25,810.00 Claim 2478 is late filed. Received by claims agent 11/17/2020;
    Industries Inc.              Fort Washington, PA 19034                                                                                                                                                                                   general bar date was October 7, 2020.




                                                                                                                                                     Page 10 of 19
                                                 Case 20-43597                             Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                  Main Document
                                                                                                                                    Pg 16 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                             Claim to be
No.     Claimant Name                          Claimant Address                   Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
90 Kus Usa                       3300 Davie Rd Ste 105                              20-43597    Briggs & Stratton Corporation   10/22/2020      2255                    $0.00            $0.00              $0.00       $2,040.30      $2,040.30 Claim 2255 is late filed. Received by claims agent 10/22/2020;
                                 Davie, FL 33314-1638                                                                                                                                                                                            general bar date was October 7, 2020.




 91 Landauer                     2 Science Rd                                      20-43597     Briggs & Stratton Corporation   10/19/2020      2278                    $0.00            $0.00              $0.00         $739.60        $739.60 Claim 2278 is late filed. Received by claims agent 10/19/2020;
                                 Glenwood, IL 60425                                                                                                                                                                                              general bar date was October 7, 2020.




 92 Langer Roofing & Sheet       345 S Curtis Road Milwaukee, WI 53214             20-43597     Briggs & Stratton Corporation    10/8/2020      2143                    $0.00     $3,711.00                 $0.00           $0.00      $3,711.00 Claim 2143 is late filed. Received by claims agent 10/08/2020;
    Metal Inc.                                                                                                                                                                                                                                   general bar date was October 7, 2020.




 93 Legal name filed with IRS is Costello Sr - Allen Eye Associates 131 Main St    20-43597     Briggs & Stratton Corporation   11/12/2020      2441                    $0.00            $0.00              $0.00       $1,471.00      $1,471.00 Claim 2441 is late filed. Received by claims agent 11/12/2020;
    Costello Sr. - Allen         Ste 202                                                                                                                                                                                                         general bar date was October 7, 2020.
    Optometrists, PLLC           Oneida, NY 13421-1645




 94 Leslie A. Turner             c/o Phillip Grogan                                20-43597     Briggs & Stratton Corporation   12/31/2020      2543                    $0.00            $0.00              $0.00      $11,822.29     $11,822.29 Claim 2543 is late filed. Received by claims agent 12/31/2020;
                                 1039 College St. Suite 205 Bowling Green, KY                                                                                                                                                                    general bar date was October 7, 2020.
                                 42101




 95 Lester Electrical of         Kimberly Jackson 625 W A Street Lincoln, NE       20-43597     Briggs & Stratton Corporation   10/13/2020      2234                    $0.00            $0.00              $0.00      $18,540.90     $18,540.90 Claim 2234 is late filed. Received by claims agent 10/13/2020;
    Nebraska, Inc.               68522                                                                                                                                                                                                           general bar date was October 7, 2020.




 96 Lomont Molding LLC           1516 E Mapleleaf Dr Mount Pleasant, IA            20-10575     Billy Goat Industries, Inc.     11/24/2020      126                     $0.00    $47,395.89                 $0.00           $0.00     $47,395.89 Claim 126 is late filed. Received by claims agent 11/24/2020;
                                 52641                                                                                                                                                                                                           general bar date was October 7, 2020.




 97 Mae Brooks                   1012 W Ring St Milwaukee, WI 53206                20-43597     Briggs & Stratton Corporation   10/13/2020      2188                    $0.00       $371.74                 $0.00           $0.00        $371.74 Claim 2188 is late filed. Received by claims agent 10/13/2020;
                                                                                                                                                                                                                                                 general bar date was October 7, 2020.




 98 Margaret Falls               13800 Park Central Blvd #411 New Berlin, WI       20-43597     Briggs & Stratton Corporation   10/20/2020      2249                    $0.00            $0.00              $0.00       $6,000.00      $6,000.00 Claim 2249 is late filed. Received by claims agent 10/20/2020;
                                 53151                                                                                                                                                                                                           general bar date was October 7, 2020.




                                                                                                                                                       Page 11 of 19
                                                Case 20-43597                         Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                    Main Document
                                                                                                                             Pg 17 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                        Claim to be
No.     Claimant Name                         Claimant Address               Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
99 Mark Schwertfeger             12301 W Wirth St Wauwatosa, WI 53222          20-43597    Briggs & Stratton Corporation    10/8/2020      1924                    $0.00            $0.00              $0.00     $617,500.00    $617,500.00 Claim 1924 is late filed. Received by claims agent 10/08/2020;
                                                                                                                                                                                                                                            general bar date was October 7, 2020.




100 Master Machine Company 8900 W Schlinger Ave Milwaukee, WI 53214           20-43597     Briggs & Stratton Corporation   10/19/2020      2174                    $0.00            $0.00              $0.00      $19,366.97     $19,366.97 Claim 2174 is late filed. Received by claims agent 10/19/2020;
                                                                                                                                                                                                                                            general bar date was October 7, 2020.




101 Maxi-Blast                   3650 N Olive Rd                              20-43600     Briggs & Stratton Tech, LLC     12/22/2020       23                     $0.00            $0.00              $0.00           $0.00          $0.00 Claim 23 is late filed. Received by claims agent 12/22/2020;
                                 South Bend, IN 46628-8421                                                                                                                                                                                  general bar date was October 7, 2020.




102 Mb Sturgis Inc               11722 Northline Industrial Dr Maryland       20-43597     Briggs & Stratton Corporation   10/21/2020      2250                    $0.00            $0.00              $0.00      $21,151.50     $21,151.50 Claim 2250 is late filed. Received by claims agent 10/21/2020;
                                 Heights, MO 63043-3313                                                                                                                                                                                     general bar date was October 7, 2020.




103 MBR Distributors LLC         1330 Holmes Road                             20-43598     Allmand Bros., Inc.             10/14/2020       64                     $0.00            $0.00              $0.00         $342.93        $342.93 Claim 64 is late filed. Received by claims agent 10/14/2020;
                                 Elgin, IL 60123                                                                                                                                                                                            general bar date was October 7, 2020.




104 Md Design & Automation       Mary Daul 1350 Rail Way                      20-43597     Briggs & Stratton Corporation   11/10/2020      2435                    $0.00            $0.00              $0.00       $8,650.62      $8,650.62 Claim 2435 is late filed. Received by claims agent 11/10/2020;
    Inc                          West Bend, WI 53095-9817                                                                                                                                                                                   general bar date was October 7, 2020.




105 Mecc Alte Inc                1229 Adams Dr                                20-43598     Allmand Bros., Inc.              11/3/2020       72                     $0.00            $0.00              $0.00         $400.00        $400.00 Claim 72 is late filed. Received by claims agent 11/03/2020;
                                 McHenry, IL 60051-4562                                                                                                                                                                                     general bar date was October 7, 2020.




106 Meinhardt Diamond Tool       3800 W Belmont Ave Chicago, IL 60618-5206    20-43597     Briggs & Stratton Corporation    10/8/2020      1957                    $0.00     $1,278.75                 $0.00           $0.00      $1,278.75 Claim 1957 is late filed. Received by claims agent 10/08/2020;
    Co                                                                                                                                                                                                                                      general bar date was October 7, 2020.




107 Merrill Wire Products LLC    1000 Mathews St                              20-43597     Briggs & Stratton Corporation   10/27/2020      2289                    $0.00            $0.00              $0.00         $296.25        $296.25 Claim 2289 is late filed. Received by claims agent 10/27/2020;
                                 Merrill, WI 54452-2837                                                                                                                                                                                     general bar date was October 7, 2020.




                                                                                                                                                  Page 12 of 19
                                                Case 20-43597                           Doc 1785                      Filed 06/11/21 Entered 06/11/21 11:55:09                                                                      Main Document
                                                                                                                                Pg 18 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                             Claim to be
No.     Claimant Name                         Claimant Address                 Case Number            Debtor Name               Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
108 Methode Electronics Inc      8750 W Bryn Mawr Avenue Chicago, IL 60631       20-43597    Briggs & Stratton Corporation      10/19/2020      2176                    $0.00            $0.00              $0.00      $28,320.00     $28,320.00 Claim 2176 is late filed. Received by claims agent 10/19/2020;
                                                                                                                                                                                                                                                 general bar date was October 7, 2020.




109 Misumi USA Inc.              Gen Bulgajewski, Sr AR Specialist 1475 E       20-43597     Briggs & Stratton Corporation      11/10/2020      2438                    $0.00            $0.00              $0.00       $1,542.96      $1,542.96 Claim 2438 is late filed. Received by claims agent 11/10/2020;
                                 Woodfield Road, Ste 1300                                                                                                                                                                                        general bar date was October 7, 2020.
                                 Schaumburg, IL 60173




110 Mona Denise Dobson           PO Box 2033                                    20-43597     Briggs & Stratton Corporation        3/5/2021      2579                    $0.00            $0.00              $0.00         $267.00        $267.00 Claim 2579 is late filed. Received by claims agent 03/05/2021;
                                 Ridgeland, MS 39158                                                                                                                                                                                             general bar date was October 7, 2020.




111 Nagel Precision Inc.         288 Dino Drive                                 20-43597     Briggs & Stratton Corporation       12/4/2020      2525                    $0.00            $0.00              $0.00      $47,125.00     $47,125.00 Claim 2525 is late filed. Received by claims agent 12/04/2020;
                                 Ann Arbor, MI 48105-9502                                                                                                                                                                                        general bar date was October 7, 2020.




112 Nova Group GBC               7975 Stone Creek Drive Suite 120               20-43597     Briggs & Stratton Corporation       2/12/2021      2570                    $0.00            $0.00              $0.00      $46,150.00     $46,150.00 Claim 2570 is late filed. Received by claims agent 02/12/2021;
                                 Chanhassen, MN 55317                                                                                                                                                                                            general bar date was October 7, 2020.




113 Ogletree Deakins Nash        Patewood 4, 50 International Drive, Ste 300    20-43597     Briggs & Stratton Corporation      10/16/2020      2171                    $0.00            $0.00              $0.00      $39,435.77     $39,435.77 Claim 2171 is late filed. Received by claims agent 10/16/2020;
    Smoak & Stewart. P.C         Greenville, SC 29615                                                                                                                                                                                            general bar date was October 7, 2020.




114 Oil Skimmers Inc             12800 York Rd.                                 20-43597     Briggs & Stratton Corporation      10/20/2020      2262                    $0.00            $0.00              $0.00       $1,005.00      $1,005.00 Claim 2262 is late filed. Received by claims agent 10/20/2020;
                                 Cleveland, OH 44133                                                                                                                                                                                             general bar date was October 7, 2020.




115 Overland Freight             PO Box 2069                                    20-43599     Briggs & Stratton International,    10/9/2020       23                     $0.00            $0.00              $0.00       $5,965.74      $5,965.74 Claim 23 is late filed. Received by claims agent 10/09/2020;
    International                Winnipeg, MB R3C 3R4                                        Inc.                                                                                                                                                general bar date was October 7, 2020.




116 Pace Analytical Services,    Pace Analytical PO Box 684056                  20-43597     Briggs & Stratton Corporation      10/13/2020      2228                    $0.00            $0.00              $0.00         $899.00        $899.00 Claim 2228 is late filed. Received by claims agent 10/13/2020;
    Inc.                         Chicago, IL 60695                                                                                                                                                                                               general bar date was October 7, 2020.




                                                                                                                                                       Page 13 of 19
                                                Case 20-43597                       Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                    Main Document
                                                                                                                           Pg 19 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                      Claim to be
No.       Claimant Name                      Claimant Address              Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
117 Pack Logix LLC               2501 W Hampton Ave Milwaukee, WI 53209-     20-43597    Briggs & Stratton Corporation   11/27/2020      2517                    $0.00            $0.00              $0.00     $201,780.51    $201,780.51 Claim 2517 is late filed. Received by claims agent 11/27/2020;
                                 5638                                                                                                                                                                                                     general bar date was October 7, 2020.




118 Painters USA, Inc.           570 Mitchell Rd                            20-43597     Briggs & Stratton Corporation   10/22/2020      2252                    $0.00            $0.00              $0.00       $1,949.00      $1,949.00 Claim 2252 is late filed. Received by claims agent 10/22/2020;
                                 Glendale Heights, IL 60139                                                                                                                                                                               general bar date was October 7, 2020.




119 Patricia Sheridan            PO Box 35                                  20-43597     Briggs & Stratton Corporation    2/23/2021      2573                    $0.00            $0.00              $0.00       $5,877.00      $5,877.00 Claim 2573 is late filed. Received by claims agent 02/23/2021;
                                 Lockford, CA 95237                                                                                                                                                                                       general bar date was October 7, 2020.




120 Pauline C. Bonilla           PO Box 405                                 20-43597     Briggs & Stratton Corporation    2/23/2021      2571                    $0.00            $0.00              $0.00       $5,674.00      $5,674.00 Claim 2571 is late filed. Received by claims agent 02/23/2021;
                                 Oakley, CA 94561                                                                                                                                                                                         general bar date was October 7, 2020.




121 Pengate Handling Systems 3 Interchange Place                            20-43597     Briggs & Stratton Corporation   10/27/2020      2328                    $0.00            $0.00              $0.00         $219.84        $219.84 Claim 2328 is late filed. Received by claims agent 10/27/2020;
    of Ny                    York, PA 17406                                                                                                                                                                                               general bar date was October 7, 2020.




122 Pillar Induction             21905 Gateway Rd                           20-43597     Briggs & Stratton Corporation    10/9/2020      2190                    $0.00       $396.00                 $0.00       $1,116.00      $1,512.00 Claim 2190 is late filed. Received by claims agent 10/09/2020;
                                 Brookfield, WI 53045-5137                                                                                                                                                                                general bar date was October 7, 2020.




123 Pinnacle Oil Holdings LLC    5009 W 81st St                             20-43597     Briggs & Stratton Corporation    11/9/2020      2404                    $0.00            $0.00              $0.00      $99,106.70     $99,106.70 Claim 2404 is late filed. Received by claims agent 11/09/2020;
                                 Indianapolis, IN 46268-1639                                                                                                                                                                              general bar date was October 7, 2020.




124 PR Newswire Association      PR Newswire Association LLC 200 Vessey     20-43597     Briggs & Stratton Corporation   10/14/2020      2241                    $0.00            $0.00              $0.00       $5,470.00      $5,470.00 Claim 2241 is late filed. Received by claims agent 10/14/2020;
    LLC/MultiVu                  Street, 19th Floor New York, NY 10281                                                                                                                                                                    general bar date was October 7, 2020.




125 Premium Waters, Inc.         Premium Waters 2244 S. Calhoun             20-43597     Briggs & Stratton Corporation   10/29/2020      2356                    $0.00            $0.00              $0.00       $1,931.42      $1,931.42 Claim 2356 is late filed. Received by claims agent 10/29/2020;
                                 New Berlin, WI 53151                                                                                                                                                                                     general bar date was October 7, 2020.




                                                                                                                                                Page 14 of 19
                                                 Case 20-43597                           Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                   Main Document
                                                                                                                                  Pg 20 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                           Claim to be
No.       Claimant Name                        Claimant Address                 Case Number            Debtor Name            Date Filed   Disallowed          Secured            Admin.        Priority           Unsecured        Total                       Basis for Proposed Disallowance
126 R & D Molders Inc.           107 Park Central Blvd Georgetown, TX 78626-      20-10575    Billy Goat Industries, Inc.     11/24/2020       127                    $0.00         $4,782.00              $0.00           $0.00      $4,782.00 Claim 127 is late filed. Received by claims agent 11/24/2020;
                                 7548                                                                                                                                                                                                           general bar date was October 7, 2020.




127 Ramair Inc                   2240 Cassens Dr                                 20-43597     Briggs & Stratton Corporation   10/20/2020      2263                        $0.00     $3,836.45              $0.00       $2,888.58      $6,725.03 Claim 2263 is late filed. Received by claims agent 10/20/2020;
                                 Fenton, MO 63026-2521                                                                                                                                                                                          general bar date was October 7, 2020.




128 Robert L. Blohm              5555 Donegal Rd                                 20-43597     Briggs & Stratton Corporation   10/13/2020      2198                        $0.00         $0.00              $0.00      $45,299.52     $45,299.52 Claim 2198 is late filed. Received by claims agent 10/13/2020;
                                 Hubertus, WI 53033-9769                                                                                                                                                                                        general bar date was October 7, 2020.




129 Robert L. Blohm              5555 Donegal Rd                                 20-43597     Briggs & Stratton Corporation    11/9/2020      2432                        $0.00         $0.00              $0.00       $3,587.50      $3,587.50 Claim 2432 is late filed. Received by claims agent 11/09/2020;
                                 Hubertus, WI 53033-9769                                                                                                                                                                                        general bar date was October 7, 2020.




130 S & S Hinge Company          210 Covington Dr                                20-43598     Allmand Bros., Inc.             11/20/2020       75                         $0.00         $0.00              $0.00         $392.43        $392.43 Claim 75 is late filed. Received by claims agent 11/20/2020;
                                 Bloomingdale, IL 60108-3105                                                                                                                                                                                    general bar date was October 7, 2020.




131 Satendra Singh               2108 Excelsior Way                              20-43597     Briggs & Stratton Corporation    2/23/2021      2574                        $0.00         $0.00              $0.00       $5,746.82      $5,746.82 Claim 2574 is late filed. Received by claims agent 02/23/2021;
                                 Modesto, CA 95356                                                                                                                                                                                              general bar date was October 7, 2020.




132 Sharon Vicker                3015 W. Edgerton Ave Greenfield, WI 53221       20-43597     Briggs & Stratton Corporation   10/14/2020      2192                        $0.00         $0.00     $16,000.00               $0.00     $16,000.00 Claim 2192 is late filed. Received by claims agent 10/14/2020;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




133 Shirley Chiaverotti          3930 E Oakwood Road Oak Creek, WI 53154         20-43597     Briggs & Stratton Corporation   10/23/2020      2331                   $16,000.00         $0.00              $0.00           $0.00     $16,000.00 Claim 2331 is late filed. Received by claims agent 10/23/2020;
                                                                                                                                                                                                                                                general bar date was October 7, 2020.




134 Sho-Link, Inc.               13975 W. Polo Trail Dr. #101 Lake Forest, IL    20-43597     Briggs & Stratton Corporation   11/10/2020      2437                        $0.00         $0.00              $0.00      $18,612.76     $18,612.76 Claim 2437 is late filed. Received by claims agent 11/10/2020;
                                 60018                                                                                                                                                                                                          general bar date was October 7, 2020.




                                                                                                                                                     Page 15 of 19
                                                Case 20-43597                            Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                                  Main Document
                                                                                                                                  Pg 21 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                           Claim to be
No.        Claimant Name                      Claimant Address                  Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
135 Solid Surface Care Inc       3820 Rose Lake Drive Charlotte, NC 28217-        20-43597    Briggs & Stratton Corporation   12/28/2020      2551                    $0.00            $0.00              $0.00       $1,526.16      $1,526.16 Claim 2551 is late filed. Received by claims agent 12/28/2020;
                                 2833                                                                                                                                                                                                          general bar date was October 7, 2020.




136 South Georgia                South Georgia Graphics Claxton Office Supply    20-43597     Briggs & Stratton Corporation   12/18/2020      2547                    $0.00            $0.00              $0.00      $11,630.00     $11,630.00 Claim 2547 is late filed. Received by claims agent 12/18/2020;
    Graphics/Claxton Office      & Print                                                                                                                                                                                                       general bar date was October 7, 2020.
    Supply & Printing Inc.       26 South Newton St Claxton, GA 30417




137 Southeastern Refractory      561 Red Row Rd                                  20-43597     Briggs & Stratton Corporation   10/22/2020      2254                    $0.00    $14,650.00                 $0.00      $58,650.00     $73,300.00 Claim 2254 is late filed. Received by claims agent 10/22/2020;
    Sales                        Mount Pleasant, TN 38474-1834                                                                                                                                                                                 general bar date was October 7, 2020.




138 SPAL USA, Inc                1731 SE Oralabor Rd Ankeny, IA 50021            20-43597     Briggs & Stratton Corporation    12/3/2020      2512                    $0.00            $0.00              $0.00       $9,926.18      $9,926.18 Claim 2512 is late filed. Received by claims agent 12/03/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




139 Sprayer Specialties, Inc.    4151 SE Capitol Circle Grimes, IA 50111         20-43597     Briggs & Stratton Corporation   10/30/2020      2296                    $0.00            $0.00              $0.00       $8,655.35      $8,655.35 Claim 2296 is late filed. Received by claims agent 10/30/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




140 Steel and Pipes Inc          PO Box 5309                                     20-43597     Briggs & Stratton Corporation   11/17/2020      2453                    $0.00            $0.00              $0.00      $24,145.56     $24,145.56 Claim 2453 is late filed. Received by claims agent 11/17/2020;
                                 Caguas, PR 00726                                                                                                                                                                                              general bar date was October 7, 2020.




141 Stephen J Lavender           10000 Forest Hills Rd Caledonia, WI 53108       20-43597     Briggs & Stratton Corporation   10/19/2020      2279                    $0.00            $0.00              $0.00      $68,496.48     $68,496.48 Claim 2279 is late filed. Received by claims agent 10/19/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




142 Sterling Spring, LLC         5432 W 54th St Chicago, IL 60638-2905           20-10575     Billy Goat Industries, Inc.     10/19/2020      110                     $0.00            $0.00              $0.00       $3,092.00      $3,092.00 Claim 110 is late filed. Received by claims agent 10/19/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




143 Steven G Hoch                5902 North Lake Drive West Bend, WI 53095       20-43597     Briggs & Stratton Corporation   10/13/2020      2164                    $0.00            $0.00              $0.00      $71,084.00     $71,084.00 Claim 2164 is late filed. Received by claims agent 10/13/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




                                                                                                                                                     Page 16 of 19
                                                Case 20-43597                              Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                Main Document
                                                                                                                                  Pg 22 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                             Claim to be
No.      Claimant Name                          Claimant Address                  Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority       Unsecured        Total                       Basis for Proposed Disallowance
144 Steven Phillips              1164 Phillips Dr                                   20-43597    Briggs & Stratton Corporation    10/9/2020      2178                    $0.00            $0.00     $13,650.00      $11,239.94     $24,889.94 Claim 2178 is late filed. Received by claims agent 10/09/2020;
                                 Hazel, KY 42049                                                                                                                                                                                             general bar date was October 7, 2020.




145 Strategic Robotics LLC       705 Minnesota Drive                               20-43597     Briggs & Stratton Corporation     1/8/2021      2544                    $0.00            $0.00          $0.00       $2,836.00      $2,836.00 Claim 2544 is late filed. Received by claims agent 01/08/2021;
                                 Troy, MI 48083-6203                                                                                                                                                                                         general bar date was October 7, 2020.




146 Sunbelt Rentals              1275 W Mound St Columbus, OH 43223                20-43597     Briggs & Stratton Corporation   10/14/2020      2239                    $0.00            $0.00          $0.00      $24,029.37     $24,029.37 Claim 2239 is late filed. Received by claims agent 10/14/2020;
                                                                                                                                                                                                                                             general bar date was October 7, 2020.




147 Tammy Laplante               W1072 Lewis Lane Unit 1                           20-43597     Briggs & Stratton Corporation    12/1/2020      2510                    $0.00            $0.00          $0.00           $0.00          $0.00 Claim 2510 is late filed. Received by claims agent 12/01/2020;
                                 Ixonia, WI 53036                                                                                                                                                                                            general bar date was October 7, 2020.




148 Terrie Reszczynski           W245 N4701 Swan Rd                                20-43597     Briggs & Stratton Corporation   10/21/2020      2284                    $0.00            $0.00          $0.00       $3,551.90      $3,551.90 Claim 2284 is late filed. Received by claims agent 10/21/2020;
                                 Pewaukee, WI 53072                                                                                                                                                                                          general bar date was October 7, 2020.




149 The Ifh Group Inc            3300 E Rock Falls Rd Rock Falls, IL 61071-3708    20-43597     Briggs & Stratton Corporation    11/3/2020      2319                    $0.00            $0.00          $0.00      $34,023.42     $34,023.42 Claim 2319 is late filed. Received by claims agent 11/03/2020;
                                                                                                                                                                                                                                             general bar date was October 7, 2020.




150 The Steel Yard, Inc.         Ernest E. Cooper, Owner/President PO Box          20-43597     Briggs & Stratton Corporation   10/20/2020      2280                    $0.00            $0.00          $0.00       $1,409.82      $1,409.82 Claim 2280 is late filed. Received by claims agent 10/20/2020;
                                 1341                                                                                                                                                                                                        general bar date was October 7, 2020.
                                 Paragould, AR 72451




151 Thomas Hoffmann              835 Cougar Run                                    20-43597     Briggs & Stratton Corporation   10/23/2020      2332                    $0.00            $0.00          $0.00           $0.00          $0.00 Claim 2332 is late filed. Received by claims agent 10/23/2020;
                                 Bakers Field, CA 93306                                                                                                                                                                                      general bar date was October 7, 2020.




152 Thomas Michael Hoffmann Thomas Hoffmann 835 Cougar Ron Dr                      20-43597     Briggs & Stratton Corporation    11/3/2020      2397                    $0.00            $0.00          $0.00           $0.00          $0.00 Claim 2397 is late filed. Received by claims agent 11/03/2020;
                            Bakersfield, CA 93306                                                                                                                                                                                            general bar date was October 7, 2020.




                                                                                                                                                       Page 17 of 19
                                                Case 20-43597                            Doc 1785                     Filed 06/11/21 Entered 06/11/21 11:55:09                                                                    Main Document
                                                                                                                                Pg 23 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                           Claim to be
No.      Claimant Name                         Claimant Address                 Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.           Priority           Unsecured        Total                       Basis for Proposed Disallowance
153 Todd Hosmen                  3819 Fort Donaldson                              20-43597    Briggs & Stratton Corporation    2/23/2021      2572                    $0.00            $0.00              $0.00       $5,962.00      $5,962.00 Claim 2572 is late filed. Received by claims agent 02/23/2021;
                                 Stoulton, CA 95219                                                                                                                                                                                            general bar date was October 7, 2020.




154 Total Life Safety Corp.      1045 NE Industrial Blvd Jensen Beach, FL        20-43597     Briggs & Stratton Corporation   10/22/2020      2292                    $0.00            $0.00              $0.00         $379.85        $379.85 Claim 2292 is late filed. Received by claims agent 10/22/2020;
                                 34957                                                                                                                                                                                                         general bar date was October 7, 2020.




155 TPI Arcade Inc.              251 Perry Highway                               20-43597     Briggs & Stratton Corporation   10/26/2020      2343                    $0.00            $0.00              $0.00      $16,497.70     $16,497.70 Claim 2343 is late filed. Received by claims agent 10/26/2020;
                                 Harmony, PA 16037                                                                                                                                                                                             general bar date was October 7, 2020.




156 TransPerfect Translations    Attn Lee                                        20-43597     Briggs & Stratton Corporation    11/3/2020      2322                    $0.00            $0.00              $0.00      $37,029.08     $37,029.08 Claim 2322 is late filed. Received by claims agent 11/03/2020;
                                 c/o MetroGroup, Inc.                                                                                                                                                                                          general bar date was October 7, 2020.
                                 49 West Mount Pleasant Avenue, Box 2371
                                 Livingston, NJ 07039




157 Troy L Bell Od & Associates 2751 N Westwood Blvd Poplar Bluff, MO            20-43597     Briggs & Stratton Corporation   10/26/2020      2333                    $0.00            $0.00              $0.00         $377.00        $377.00 Claim 2333 is late filed. Received by claims agent 10/26/2020;
                                63901-2346                                                                                                                                                                                                     general bar date was October 7, 2020.




158 Troy L. Bell Od & Associates 2751 N Westwood Blvd Poplar Bluff, MO           20-43597     Briggs & Stratton Corporation    11/2/2020      2416                    $0.00       $377.00                 $0.00           $0.00        $377.00 Claim 2416 is late filed. Received by claims agent 11/02/2020;
                                 63901                                                                                                                                                                                                         general bar date was October 7, 2020. Claim 2416 was asserted
                                                                                                                                                                                                                                               on an administrative claim form but relates solely to a pre-
                                                                                                                                                                                                                                               petition claim subject to the general bar date.




159 True Radius Marketing, LLC 1030 Doris Road Auburn Hills, MI 48326            20-43597     Briggs & Stratton Corporation   10/30/2020      2358                    $0.00            $0.00              $0.00       $2,500.00      $2,500.00 Claim 2358 is late filed. Received by claims agent 10/30/2020;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




160 United Rentals, Inc.         10330 David Taylor Drive Charlotte, NC 28262    20-43597     Briggs & Stratton Corporation     3/4/2021      2578                    $0.00            $0.00              $0.00       $2,104.00      $2,104.00 Claim 2578 is late filed. Received by claims agent 03/04/2021;
                                                                                                                                                                                                                                               general bar date was October 7, 2020.




161 Vallen Distribution, Inc     310 Technology Parkway, Suite 200 Peachtree     20-43597     Briggs & Stratton Corporation   12/14/2020      2530                    $0.00            $0.00              $0.00      $69,633.16     $69,633.16 Claim 2530 is late filed. Received by claims agent 12/14/2020;
                                 Corners, GA 30092                                                                                                                                                                                             general bar date was October 7, 2020.




                                                                                                                                                     Page 18 of 19
                                                Case 20-43597                        Doc 1785                       Filed 06/11/21 Entered 06/11/21 11:55:09                                                               Main Document
                                                                                                                              Pg 24 of 24
Schedule 1 - Standing Late Filed Claims
Briggs & Stratton Corp., et al.

                                                                                                                                       Claim to be
No.      Claimant Name                         Claimant Address             Case Number            Debtor Name            Date Filed   Disallowed          Secured        Admin.        Priority           Unsecured        Total                       Basis for Proposed Disallowance
162 Vernon Graphic Solutions     Attn Sarah Bradshaw 2921 Industrial Dr.      20-10575    Billy Goat Industries, Inc.     11/30/2020       125                    $0.00     $5,871.50              $0.00           $0.00      $5,871.50 Claim 125 is late filed. Received by claims agent 11/30/2020;
                                 Unionville, MO 63565                                                                                                                                                                                   general bar date was October 7, 2020.




163 Wayne Allen Redfearn         190 Magnolia Harbor Loop Tiptonville, TN    20-43597     Briggs & Stratton Corporation    12/3/2020      2513                    $0.00         $0.00              $0.00           $0.00          $0.00 Claim 2513 is late filed. Received by claims agent 12/03/2020;
                                 38079                                                                                                                                                                                                  general bar date was October 7, 2020.




164 Wesgarde Components          2820 Drane Field Road Lakeland, FL 33811    20-43597     Briggs & Stratton Corporation   10/28/2020      2293                    $0.00         $0.00              $0.00       $7,271.13      $7,271.13 Claim 2293 is late filed. Received by claims agent 10/28/2020;
    Group                                                                                                                                                                                                                               general bar date was October 7, 2020.




165 Wimberger Fachmaerkte        Bahnhofstr. 65                              20-43597     Briggs & Stratton Corporation    11/5/2020      2412                    $0.00         $0.00              $0.00           $0.00          $0.00 Claim 2412 is late filed. Received by claims agent 11/05/2020;
                                 Frontenhausen, Bavaria 84160 Germany                                                                                                                                                                   general bar date was October 7, 2020.




166 Wirepas Oy                   Wirepas Ltd. Visiokatu 4                    20-43597     Briggs & Stratton Corporation    1/13/2021      2556                    $0.00         $0.00              $0.00       $8,995.39      $8,995.39 Claim 2556 is late filed. Received by claims agent 01/13/2021;
                                 Tampere, 33720 Finland                                                                                                                                                                                 general bar date was October 7, 2020.




167 Wisconsin Lifting            2013 S 37Th St                              20-43597     Briggs & Stratton Corporation    10/8/2020      1921                    $0.00         $0.00              $0.00      $14,626.14     $14,626.14 Claim 1921 is late filed. Received by claims agent 10/08/2020;
    Specialists Inc              Milwaukee, WI 53215-2057                                                                                                                                                                               general bar date was October 7, 2020.




168 Wisconsin Lifting            2013 S 37Th St                              20-43597     Briggs & Stratton Corporation   10/14/2020      2266                    $0.00       $909.93              $0.00      $13,716.21     $14,626.14 Claim 2266 is late filed. Received by claims agent 10/14/2020;
    Specialists Inc              Milwaukee, WI 53215-2057                                                                                                                                                                               general bar date was October 7, 2020.




169 Wisconsin Outdoor Power 205 Wilmont Dr                                   20-43597     Briggs & Stratton Corporation    1/19/2021      2560                    $0.00         $0.00              $0.00       $8,855.00      $8,855.00 Claim 2560 is late filed. Received by claims agent 01/19/2021;
    Equipment               Waukesha, WI 53189-7959                                                                                                                                                                                     general bar date was October 7, 2020.




                                                                                                                                                 Page 19 of 19
